609 So. 2d 640 (1992)
Christopher Lynn PORTER, Appellant,
v.
STATE of Florida, Appellee.
No. 92-1053.
District Court of Appeal of Florida, First District.
September 28, 1992.
On Motion for Rehearing and Certification, November 18, 1992.
Nancy A. Daniels, Public Defender, and Carl S. McGinnes, Asst. Public Defender, Tallahassee, for appellant.
Robert A. Butterworth, Atty. Gen., and Charlie McCoy, Asst. Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
AFFIRMED.
JOANOS, C.J., and WOLF and KAHN, JJ., concur.

ON MOTION FOR REHEARING AND CERTIFICATION
PER CURIAM.
Christopher Lynn Porter has moved for rehearing, rehearing en banc, and certification in the above-styled case. The motions for rehearing and rehearing en banc are denied. The motion for certification is granted, and we hereby certify the same question certified in Hodges v. State, 596 So. 2d 481 (Fla. 1st DCA 1992) and Brazil v. State, 604 So. 2d 915 (Fla. 1st DCA 1992).
JOANOS, C.J., and WOLF and KAHN, JJ., concur.